                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:18-CR-460-1FL


  UNITED STATES OF AMERICA

      v.                                                                  ORDER

  ROBERT BRITT


       On motion of the Defendant, Robert Britt, and for good cause shown, it is hereby

ORDERED that the Motion at Docket Entry #35 be sealed until further notice by this Court, except

that copies may be provided to the Assistant United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED.

       This 26th
            ___ day of July, 2019.


                                     ___________________________________________
                                     LOUISE WOOD FLANAGAN
                                     United States District Judge
